Citation Nr: 1436172	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  12-21 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a May 2014 hearing by the undersigned held sitting at the RO.  Unfortunately, a transcript of that hearing is not of record due to audio technical difficulties encountered with VA's Digital Audio Recording System.  VA wrote a letter to the Veteran in June 2014 and asked if he wished to have another hearing; that letter indicated that if he did not respond within 30 days, the Board would presume that he did not want an additional hearing.  No response was received from the Veteran within the 30 day period.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran sustained a right patella fracture in 1955, during service, as well as a currently diagnosed right knee disability, to include right knee pain and chondromalacia patellae as noted in a May 2014 private treatment record.  Consistent with VA's duty to assist, the Veteran was scheduled for a VA examination in March 2012, but he did not report for it.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, further review of the record as well as the United States Bureau of Prisons website reveals that the Veteran was incarcerated from at least 2010 to October 2013.  Indeed, it appears that the Veteran was incarcerated at the time of this examination, such that he could not have reported for it. 

The duty to assist incarcerated veterans requires VA to tailor its assistance to the meet the particular circumstances of confinement so that they receive the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Here, the Board finds that the Veteran's incarceration constitutes good cause for his failure to report for the scheduled VA examination.  Especially in light of the in-service documented right knee injury, his currently diagnosed right knee disability, and the May 2014 statement of his private physician, Dr. Zemenick, remand is required so that a new VA examination can be scheduled.

The above notwithstanding, the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  The Veteran is hereby notified that he must report for the examination when it is scheduled, or else his appeal will be based on the evidence of record.  Id.

Accordingly, the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by a VA medical professional with sufficient expertise to determine the nature and etiology of any right knee disabilities found.  Both the paper and electronic claims files must be provided to and reviewed by the VA examiner.  Any indicated studies must be performed.  Based on the review of the Veteran's pertinent history and examination results, the examiner should provide an opinion with respect to each right knee disability diagnosed as to whether each disability began in service (to include whether the disease process leading to the currently diagnosed disability began in service) or is otherwise etiologically related to any in-service disease, event or injury.  The VA examiner is directed to specifically comment on service treatment records' notations of the 1955 right knee patella fracture.  The reasons behind all opinions expressed should be provided.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



